HARWOOD, Justice.
Lloyd Hoover Panned on 4 February 1965 filed papers in this court in which he moves for an order “PERMITTING PIIM TO PROSECUTE AN APPEAL FROM THE JUDGMENT ENTERED ON THE 1st DAY OF SEPTEMBER, 1964 IN FORMA PAUPERIS.”
The papers show that Panned was adjudged guilty of “CARNAL KNOWLEDGE” and sentenced to imprisonment for ninety-nine years. Panned also requests that we order that he be furnished with a full record, including a transcript of the •evidence, of the proceedings below. He also states that he “DESIRES TO PREFECT HIS OWN APPEAL WITHOUT AN ATTORNEY.”
Apparently no notice of appeal has ever been given, nor is there any showing that a motion for a new trial was filed in the •court below.
An appeal from a conviction of •crime in a circuit court must be taken within six months after judgment is rendered, unless of course the court below retains jurisdiction by virtue of a motion for a new trial seasonably filed and kept alive by timely continuances, in which event the appeal may be taken within six months of the ruling on the motion for a new trial, Rushing v. State, 40 Ala.App. 361, 113 So. 2d 527; Relf v. State, 267 Ala. 3, 99 So.2d 216.
The papers were filed in this court by Panned rather than in the circuit court, where they should have been filed. See Gurley v. State, Ala.App., 171 So.2d 461.
The petition is due to be dismissed and it is so ordered.
Petition dismissed.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.